   Case 2:19-cr-00344-MHT-JTA Document 85 Filed 02/02/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )      CRIMINAL ACTION NO.
              v.                    )         2:19cr344-MHT
                                    )              (WO)
WILLIE M. BURKS, III                )

                         OPINION AND ORDER

    Based    on    the    government’s      unopposed      motion      to

continue the trial in this case and the representations

made on the conference call on January 28, 2021, and

for the reasons set forth below, the court finds that

defendant    Willie      M.   Burks,    III’s    trial,     should     be

continued until 10:00 a.m. on June 7, 2021, pursuant to

18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court   is   limited     by   the   requirements     of    the   Speedy

Trial Act, 18 U.S.C. § 3161.            The Act provides in part:

         “In any case in which a plea of not
         guilty is entered, the trial of a
         defendant charged in an information or
      Case 2:19-cr-00344-MHT-JTA Document 85 Filed 02/02/21 Page 2 of 4




            indictment with the commission of an
            offense shall commence within seventy
            days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).         The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”                 § 3161(h)(7)(A).

In making that determination, the court shall consider,

among other factors, whether “the failure to grant such

a continuance in the proceeding would ... result in a

miscarriage of justice.”              § 3161(h)(7)(B)(1).

       The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Burks in a speedy trial.                        As

the    government      has    previously      noted,     several      trial

witnesses are employed in Alabama prisons where there

have     been    outbreaks       of    COVID-19     among     staff       and

inmates.        While efforts to vaccinate these populations



                                       2
     Case 2:19-cr-00344-MHT-JTA Document 85 Filed 02/02/21 Page 3 of 4




against COVID-19 are ongoing, the parties have raised

concerns regarding the grave risks posed by new and

potentially       more      infectious            variants      of     the   virus,

which may make current protective measures insufficient

even with further vaccinations.                          See Gov’t Unopposed

Motion to Continue Trial (doc. no. 79) at 1-3.                                    As a

result, convening the trial anytime in the near future

would     pose    an     unacceptably             high    risk        of   COVID-19

transmission      for       the    participants          in     the    trial,      and

potentially        the        participants’              vulnerable          family

members.      In addition, counsel for both parties have

argued that the COVID-19 pandemic in Alabama could make

it    difficult        to     obtain          a     jury        pool       that     is

representative         of    the    community.             In    light       of    the

ongoing     concerns        about       the       risk    of     COVID-19,         the

government       has   sought       a   further          continuance         of    the

trial in this case, to which Burks has agreed.                                These

concerns, when taken together, outweigh the interest of

Burks and the public in a speedy trial, particularly in

light of Burks’s agreement to continue the trial date.



                                         3
      Case 2:19-cr-00344-MHT-JTA Document 85 Filed 02/02/21 Page 4 of 4




Therefore, the jury selection and trial of this case

will be continued until June 7, 2021.

                                    ***

      Accordingly, it is ORDERED that:

      (1) The government’s unopposed motion to continue

the trial in this case (doc. no. 79) is further granted

as set forth in this order.

      (2)   The    jury     selection     and    trial   for    defendant

Willie M. Burks, III, is reset for June 7, 2021, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United      States     Courthouse        Complex,     One    Church

Street, Montgomery, Alabama.

      The United States Magistrate Judge shall conduct a

pretrial conference prior to the trial date.

      DONE, this the 2nd day of February, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                                     4
